                                                              JS-6



                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


STEPHON ALEXANDER,                   CASE NO. 2:19-cv-08261-MWF (SK)

                  Petitioner,        JUDGMENT
            v.
CHRISTIAN PFEIFFER,
Warden,
                  Respondent.


     Pursuant to the Order Dismissing Petition and Denying Certificate of
Appealability, IT IS ADJUDGED that the petition for writ of habeas
corpus and this action are dismissed with prejudice.


DATED: December 18, 2019
                                        MICHAEL W. FITZGERALD
                                        U.S. DISTRICT JUDGE
